internal_revenue_service index numbers number release date cc dom corp plr-104794-98 re date distributing controlled father mother brother a brother b state c business a business b dear this is in response to a letter dated date requesting a ruling as to the federal_income_tax consequences of a proposed transaction additional information was submitted in a letter dated date date date and date the information submitted for consideration is substantially as set forth below distributing is a state c_corporation it currently has a shares of voting_stock outstanding and b shares of nonvoting_stock outstanding distributing is an s_corporation father is the principal_shareholder of distributing owning dollar_figure percent of the outstanding voting and nonvoting_stock mother owns dollar_figure percent of the voting and nonvoting_stock of distributing brother a owns dollar_figure percent of the voting and nonvoting distributing stock while brother b owns dollar_figure percent of the distributing voting and nonvoting_stock the children of brother b also own small amounts of distributing nonvoting_stock distributing has been engaged continuously in business a for more than five years additionally for more than five years distributing has had a separate division which has continually engaged in business b financial information has been received that reflects that business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years originally brother a and brother b were both involved in both businesses however brother a has become the primary operator and manager of business a and brother b has become the primary operator and manager of business b gradually the interaction between the businesses has gotten smaller recently business b has relocated to its own premises in a building which it rents from a third party the board_of directors is very concerned that the lack of interaction between the brothers will force either one or both to leave with negative consequences to the corporation consequently a decision has been made to permit brother b to go his separate way the transaction will be effected as follows i distributing will form controlled ii distributing will transfer property to controlled consisting of the assets of business b controlled will also assume certain distributing liabilities associated with the transferred assets iii distributing will distribute pro_rata all of the stock voting and nonvoting of controlled to brother b and the other brother b family shareholders in exchange for all of their voting and nonvoting_stock in distributing in connection with the proposed transaction the following representations are made a the fair_market_value of the controlled_corporation stock to be received by each exchanging shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the five years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d following the transaction the distributing and controlled corporations will each continue the active_conduct of its business independently and with its separate employees e the distribution of the stock of the controlled_corporation is carried out for the following corporate business_purpose to avoid conflict in the management of the business of the corporation and to resolve management systemic or other problems that arise or are exacerbated by the operation of different businesses this will enable a significant shareholder group to concentrate on a particular business the distribution of the stock of the controlled_corporation is motivated in whole or substantial part by this corporate business_purpose f there is no plan or intention by the shareholders of the distributing_corporation to sell exchange or otherwise dispose_of any of their stock in either distributing or controlled after the transaction except as noted first transfers of stock may continue to be made to brother a and family for estate_planning purposes second father and mother are discussing with brother a the possibility of entering into an option agreement giving brother a the right to purchase the shares of the two shareholders after at least three years from the date of the option g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business i the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title stat if applicable to reflect an early disposition of the property j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock l payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv of the internal_revenue_code n distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled o the total adjusted bases and the fair_market_value of the assets transferred to controlled each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject p the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred based solely on the information submitted and on the representations set forth above it is held as follows the transfer of assets by distributing to controlled solely in exchange for all of the stock of controlled followed by the distribution of the stock of controlled to brother b and the brother b family shareholders in exchange for all of their stock in distributing will be a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled in exchange for controlled stock as described above sec_361 and sec_357 no gain_or_loss will be recognized to controlled on the receipt of the assets in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the distributing assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all of the controlled stock as described above sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of brother b and the brother b family shareholders upon the receipt of controlled stock in exchange for their distributing stock sec_355 the basis of the controlled stock in the hands of brother b and the brother b family shareholders will be the same as the respective bases of their distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by brother and the brother b family shareholders will include the holding_period of the distributing stock surrendered in the exchange provided that such stock is held as a capital_asset on the date of the exchange sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it section j provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxpayer year in which the transaction covered by this ruling is consummated as requested in the power_of_attorney a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel corporate by howard staiman assistant to the chief branch
